ON PETITION FOR CERTIFICATION
The Court having determined that because State v. Brimage, 153 N.J. 1, 706 A.2d 1096 (1998), was decided prior to defendant’s sentencing, the Guidelines adopted pursuant to that decision should apply:
And good cause appearing;
It is ORDERED that the petition for certification is granted, and the matter is summarily remanded to the trial court for resentencing consistent with the Brimage Guidelines. If the court determines not to sentence in accordance with the Guidelines, the record on remand shall include a statement of reasons supporting that determination.
Jurisdiction is not retained.